Citation Nr: 1445888	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory disability, claimed as asthma.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.T.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in September 2008.  A hearing transcript is of record.

The Board notes that there is a VA electronic file in addition to the paper file in this case, which has been reviewed.  The documents in the electronic file are duplicative or irrelevant to the issues on appeal except for the appeal brief.

The issues of entitlement to service connection for hearing loss disability, tinnitus, and respiratory disability (asthma) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Vertigo is not shown at any time during the appeal period of this claim.

2.  Hysterectomy is not etiologically related to service to include the Veteran's 1981 surgery, exploratory laparotomy with right cystectomy and left cysteotomy; a hysterectomy was performed in 2004 due to uterine fibroids and excessive bleeding, which are not shown to have been present in service, or otherwise related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of hysterectomy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  VA provided the Veteran VCAA notice in November 2005 and November 2006 letters, prior to the adverse decision from which this appeal arises.  VA further met its duty to assist.  All relevant medical records have been obtained and associated with the record.  The record shows that service treatment records are missing.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO notified the Veteran that the service treatment records are missing and provider her with the opportunity to provide a copy of any records in her possession.  See Notice Letter (July 2006).

VA afforded the Veteran VA examinations.  The Board previously reviewed the record, determined that the VA examination of record was inadequate, and remanded the case for the purpose of affording the Veteran VA examinations.  The Veteran presented for VA examinations in August 2012.  The Board has reviewed the examination reports and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It is noted that, because vertigo was not found at any time during the appeal period per the VA ear examination report dated in 2012, the question of whether vertigo is secondary to service-connected disability (asked in the Board's prior remand) becomes moot and, thus, an opinion on such from the examiner is not required.  Lastly, VA provided the Veteran a hearing before a DRO in support of her claims.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

The Veteran seeks service connection for vertigo and residuals of hysterectomy.  In September 2008, the Veteran testified that she has vertigo, which began in service, and she suggested that it was the result of an inner ear disability or injury that occurred while she was in Kuwait.  The Veteran further avers that she has residuals of hysterectomy.  She reports that September 1981 and August 2004 gynecological surgeries were both necessitated by the same underlying gynecological disability that caused her to later have a hysterectomy.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.   Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Vertigo

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for vertigo.  Vertigo is not shown during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran reports symptoms of dizziness, the Board finds that without evidence of underlying pathology, this is not a disability within the meaning of the applicable laws.  The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

The record includes an April 2010 VA Neurology Progress Note, which reflects that the Veteran had an episode of dizziness and syncope attributable to hypotension, a medication, or a panic attack.  A seizure disorder was thought to be unlikely and the Veteran's head CT and neurological examination were normal.  On VA examination in August 2012, the Veteran reported that she gets dizzy when she rolls over in bed.  However, the examiner indicated that there was no vestibular condition, to include vertigo, and no infectious, inflammatory or other condition of the ear.  Examination was normal except for unsteady gait (the Veteran walked with a cane due to a back condition).  The Dix Hallpike test for vertigo was negative.  The examiner opined that, while the Veteran claims to have vertigo, she has never been diagnosed with vertigo and physical examination does not demonstrate vertigo.  The examiner stated that the current complaint of dizziness is not caused or aggravated by the Veteran's active service, and the examiner also expressed the opinion that the Veteran was exaggerating her symptoms.  The examiner indicated that the Veteran did not have an inner ear disability that is the result of acoustic trauma.

The Board assigns greater probative value to the 2012 VA medical opinion as this was prepared by a skilled, trained medical professional after evaluation of the Veteran and review of the claims files.  The Veteran is not competent to diagnose herself as having vertigo, a complex medical condition involving the inner ear.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

The Veteran is competent to report her symptoms of dizziness.  See Layno, supra.  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, the medical evidence is negative for the existence of underlying pathology for the Veteran's complaints of dizziness.  Here, other than dizziness, the Veteran has not actually reported symptoms, treatment, or any specific injury or underlying disease to account for the complaint.  In fact, neither the lay nor the medical evidence shows a diagnosed or identifiable underlying malady or condition for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Residuals of Hysterectomy

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of a hysterectomy.  Residuals of hysterectomy are not shown and the competent evidence shows that the September 1981 and August 2004 surgeries were not necessitated by the same underlying gynecological disability.

Copies of service treatment records from the Veteran reflect that, in September 1981, she had surgery to remove ovarian cysts and tumors.  More than a decade later, in August 2004, private treatment records reflect that the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy because of a large fibroid uterus, dysfunctional uterine bleeding, and pelvic pain.

An August 2012 VA medical opinion reflects that the Veteran's hysterectomy was not caused by or the result of her exploratory laparotomy with right cystectomy and left cysteotomy performed in 1981 while on active duty.  The physician noted that the hysterectomy was due to uterine fibroids that caused excessive bleeding.

The Board finds that the Veteran's hysterectomy is not shown to be etiologically related to service, to include the 1981 surgery, exploratory laparotomy with right cystectomy and left cysteotomy.  The Veteran's opinion in this regard has no probative value as she lacks the requisite medical expertise to make an informed opinion.  The medical underpinnings supporting the need for hysterectomy are not susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Also, it is noted that neither the lay nor the medical evidence reflects uterine fibroids or excessive bleeding during the Veteran's active service, which is medically credited with necessitating her 2004 hysterectomy.

The Board assigns greater probative value to the August 2012 VA examination and medical opinion rather than to the unsupported opinion of the Veteran.  The August 2012 opinion is more probative as it was prepared by a skilled medical professional after in-person evaluation of the Veteran and review of the claims files.  There is no favorable medical opinion in this case.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for vertigo is denied.

Service connection for residuals of hysterectomy is denied.


REMAND

The VA examination reports and opinions dated in August 2012 on the issues of hearing loss and respiratory disorder are inadequate.  The medical reasoning supporting the August 2012 negative opinion on hearing loss is unclear.  Furthermore, to the extent that the opinion is predicated on the absence of medical findings showing hearing loss in service, the Board finds that this is an insufficient basis upon which to conclude that the currently shown disability is unrelated to service.  The Veteran is competent to report her symptoms of hearing loss and ringing ears.  See Layno, supra.  Therefore, the report of examination must be returned to the examiner for a complete rationale supporting the medical conclusion that hearing loss disability is less likely than not related to service.

Likewise, the medical opinion on the claim for respiratory disability is inadequate as it does not comply with the terms of the Board's prior remand decision.  Specifically, the medical opinion does not comment on the most likely cause of the Veteran's respiratory disorder, and it does not address the Veteran's theory that her respiratory disability was caused or aggravated by her exposure to toxic smoke from burning oil, dust, and other airborne pollutants while serving in Kuwait.  Also, a complete medical rationale for the opinion that the Veteran's respiratory disorder, diagnosed as asthma with underlying emphysema, has not been provided.  Noting, as the examiner did, the absence of complaint or treatment in service along with a 30 year history of smoking is insufficient to support the medical opinion rendered-this is not a reasoned explanation.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Report of VA audiological examination dated in September 2012 should be returned to the examiner for complete rationale supporting the medical conclusion that hearing loss disability is less likely than not related to service.  The examiner may not rely solely on the absence of hearing loss complaints or findings in service, and should accept the Veteran's history of hearing loss as truthful unless otherwise indicated by the examiner's review of the record.  The claims file along with any pertinent records located in the VA electronic file must be made available to and reviewed by the examiner.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Report of VA respiratory examination dated in August 2012 should be returned to the examiner for a medical opinion on whether the Veteran has a respiratory disorder that is as likely as not (50 percent probability or more) etiologically caused or aggravated by service, to include the Veteran's report of exposure to toxic smoke from burning oil, dust, and other airborne pollutants while serving in Kuwait.  The examiner may not rely solely on the absence of respiratory complaints or findings in service, and should accept the Veteran's history of exposure to smoke and other airborne pollutants as truthful unless otherwise indicated by the examiner's review of the record.  The claims file along with any pertinent records located in the VA electronic file must be made available to and reviewed by the examiner.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, the AOJ should review the medical opinions and rationales to ensure that all the requested information and an adequate supporting rationale is provided, or return for such.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


